Title: Arthur S. Brockenbrough to James Madison, 29 June 1829
From: Brockenbrough, Arthur S.
To: Madison, James


                        
                            
                                My Dear Sir,
                            
                            
                                
                                    University of Va
                                
                                 June 29. 1829
                            
                        
                        
                        As the time is near at hand for the meeting of the Visitors, permit me to apprize you of the arrangement I
                            propose, making for accommodation of yourself and other Visitors. If you have not made other arrangements—Mrs Gray will
                            provide a comfortable room in her house for you & Mrs M. Col: Monroe will probably take a room at my house two
                            rooms will be fitted up in pavilion No 7 as lodging rooms for other visitors and the Board will meet in the lower room of
                            the Pavilion (the old Library)—Your horses will be provided for as heretofore on the best terms. With great respect I am Dear
                            Sir your Ob Sert
                        
                        
                            
                                A S Brockenbrough
                            
                        
                    